Citation Nr: 0021848	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for chronic lumbar 
syndrome.

3.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, right knee.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, left knee.

5.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

6.  Entitlement to 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1976, and from June 1981 to July 1991.  The veteran also 
served as a member of the National Guard, with which he is 
still active.

This appeal arises from a November 1998 rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  This decision granted service 
connection for chondromalacia patella of the right and left 
knees and for left ear hearing loss, each evaluated as 
separately noncompensable; denied service connection for 
right ear hearing loss, microscopic hematuria, and chronic 
lumbar syndrome; and granted a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324.  

The issue of entitlement to an initial compensable evaluation 
for service-connected left ear hearing loss is the subject of 
a remand immediately following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for fair and informed 
decisions concerning entitlement to service connection for 
right ear hearing loss, and entitlement to initial 
compensable evaluations for right and left knee disabilities 
has been obtained by the originating agency.

2.  The veteran's current right ear hearing loss is the 
result of inservice auditory trauma.

3.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed chronic lumbar 
syndrome and his active service.

4.  The range of motion of the veteran's right knee is from 
zero degrees extension to 140 degrees flexion with pain and 
slight patellofemoral grinding; and no X-ray evidence of 
degenerative arthritis.

5.  The veteran's right knee disability is otherwise 
asymptomatic.

6.  The range of motion of the veteran's left knee is from 
zero degrees extension to 140 degrees flexion with pain and 
slight patellofemoral grinding; and no X-ray evidence of 
degenerative arthritis.

7.  The veteran's left knee disability is otherwise 
asymptomatic.

8.  The November 1998 rating decision granted a 10 percent 
evaluation based on multiple, noncompensable, service 
connected disabilities, effective in June 1998.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1999).

2.  The claim for entitlement to service connection for 
chronic lumbar syndrome is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

3.  The criteria for a compensable initial evaluation for the 
service connected right chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for a compensable initial evaluation for the 
service connected left chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

5.  There is no appeal pending before the Board of Veterans' 
Appeals concerning entitlement to 10 percent evaluation based 
on multiple, noncompensable, service connected disabilities.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.324 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Right Ear Hearing 
Loss
and Chronic Lumbar Syndrome

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts he has a right ear hearing loss and a 
lower back condition that are the result of his active 
service.

A. Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In this case, the veteran claims that his current right ear 
hearing loss is etiologically related to acoustic trauma 
during his active.  Service medical records reflect that, in 
February 1983, the veteran was diagnosed with mild high 
frequency hearing loss.  However, review of the audiometric 
test results reveals the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
10

These findings are not of sufficient severity to establish 
right ear hearing loss under the regulations.  See 38 C.F.R. 
§ 3.385 (1999).  Service medical show no further findings or 
diagnoses of clinical hearing loss in the right ear.  Rather, 
results of audiometric examination just prior to the 
veteran's discharge from his second period of active service, 
dated in March 1991, show clinically normal hearing in the 
right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15

The Board notes that the absence of clinical hearing loss at 
separation from active service, alone, does not defeat the 
veteran's claim.  In fact, statutory and regulatory 
provisions do not require an in-service diagnosis of hearing 
loss to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is medical evidence linking 
the hearing loss to the veteran's period of active service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the Board finds that the veteran does 
exhibit current right ear hearing loss, as defined in the 
regulations.  Results of VA audiometric examination conducted 
in August 1998 reveals the following pure tone thresholds in 
the right ear, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner diagnosed mild to 
severe sensorineural hearing loss in the right ear.

The question remains, however, as to whether there is a 
medically sound basis to attribute the current right ear 
hearing loss disability to the veteran's active service.  See 
Hensley, supra.

Service medical and personnel records evidence that, during 
the veteran's second period of active service, from June 1981 
to July 1991, his military occupational specialties (MOSs) 
were Instructor Pilot, and UH-1 Pilot, both of which likely 
exposed him to high levels of noise.  He served in the former 
occupation for more than 6 years, and, in the latter, for 
more than 9 years.  The VA examiner who conducted the August 
1998 audiometric evaluation noted that the veteran was 
"exposed to excessive noise levels in the military, 
including helicopters, airplanes, heavy equipment, grenades, 
artillery and other weapons."  While the VA examiner does 
not indicate the source of his knowledge concerning the 
veteran's history of acoustic trauma or offer an opinion as 
to the etiology of the veteran's hearing loss, the Board 
notes that the examiner's comments concerning the veteran's 
noise exposure are consistent with the evidence of record.  
Moreover, the Board notes that service connection has been 
granted for left ear hearing loss based on the same evidence 
of record-including the August 1998 examination report, 
service medical records, and service personnel records.

The evidence establishes acoustic trauma due to significant 
noise exposure during active service.  The evidence also 
shows that recent audiometric test results meet the 
definition for right ear hearing loss disability under 38 
C.F.R. § 3.385.  In addition to these findings, service 
connection has been granted for left ear hearing loss based 
on the same evidence of record as is now before the Board.  
The Board finds, therefore, that there is an approximate 
balance of positive and negative evidence regarding the 
presence of an etiological relationship between the veteran's 
current right ear hearing loss and his active military 
service.  Accordingly, entitlement to service connection for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.102 (1999).


B.  Chronic Lumbar Syndrome

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the report of 
the August 1998 VA examination contains a diagnosis of 
chronic lumbar syndrome of uncertain etiology.  This is 
sufficient evidence of this element for the purposes of well-
grounding the veteran's claim.

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records reveal no complaints of or treatment 
for a back condition during active service.  Reports of 
medical examination taken throughout his periods of active 
service-including those conducted at entrance into both 
periods of active service and prior to discharge from his 
second period of active service-reflect no abnormalities, 
defects, diagnoses, or other findings concerning the spine.  
Nonetheless, the veteran's assertions of inservice injury to 
his back are sufficient evidence of this element for the 
purposes of well-grounding his claim. 

Concerning the third element -- evidence of a nexus between 
current disability and injury or disease during service - the 
Board notes that there is no medical evidence of any 
complaints of or treatment for a back condition until May 
1997.  At this time, service medical records show that the 
veteran reported he had been in an automobile accident in 
November 1996, in which he had sustained trauma to the lumbar 
spine and sacrum.  He further indicated he continued to 
experience residual pain, weakness, and sciatica.  The 
medical recommendation for flying duty reflects that he was 
removed from flying status as a result.  In addition to the 
veteran's own assertion that his back pain was caused by an 
incident unconnected with his active service, the Board 
further observes that, although the evidence reflects the 
veteran remains an active member of the National Guard, the 
evidence does not reflect that the veteran was on active duty 
status at the time of the May 1997 evaluation.

The August 1998 VA examination report indicates that the 
veteran gave a history of onset of back pain in approximately 
1986 or 1987.  He stated he had not experienced a definite 
injury, but had a history of a couple of hard helicopter 
landings.  The examiner diagnosed chronic lumbar syndrome of 
uncertain etiology.

In support of his claim, the veteran submitted the statement 
of his private physician, Dr. Roy E. Kadel.  The statement, 
dated in December 1998, notes only that physician has treated 
the veteran since 1990 for "recurrent back pain."  While 
this statement may establish post-service continuity of 
symptoms, see 38 C.F.R. § 3.303(b) (1999); see also Savage, 
supra, the Board notes that competent medical evidence is 
still required to link the veteran's currently diagnosed 
chronic lumbar syndrome to any post-service complaints and 
symptoms of and/or treatment for a back condition.  Savage, 
at 497-498 (notwithstanding the appellant's showing of post-
service continuity of symptomatology and "noting" during 
service with respect to both hip and back conditions, medical 
expertise is required to relate the appellant's present 
arthritis etiologically to his post-service symptoms).  In 
the present case, Dr. Kadel has offered no opinion as to the 
cause of the veteran's back pain.  

The record contains no other medical opinions, findings, or 
other evidence causally relating the veteran's back condition 
to either of his periods of active service.  

The veteran has offered his own assertions that his presently 
diagnosed chronic lumbar syndrome is related to his active 
service.  However, the Board notes that the veteran's 
assertions are insufficient to satisfy the nexus requirement 
because it is not claimed or shown that he has the medical 
training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the veteran has not submitted competent medical evidence 
of a nexus between his chronic lumbar syndrome and his 
periods of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.  The Board notes 
that the RO requested additional medical records concerning 
the veteran from U.S. Army Hospital, Fort Rucker, Alabama.  
The RO received a negative response.

II.  Entitlement to Initial Compensable Evaluations for
Right and Left Knee Disabilities

The veteran has presented a well-grounded claim for higher 
initial evaluations within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); see Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) and Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In addition, the facts relevant to these issues 
on appeal have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of his claims has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.

Service connection for chondromalacia patella of the right 
knee and chondromalacia patella of the left knee was 
originally granted by the RO in a November 1998 rating 
decision.  Noncompensable evaluations were assigned the right 
and left knee disabilities under Diagnostic Code 5257, 
effective in June 1998.  These evaluations have been 
confirmed and continued to the present.

The veteran has appealed the noncompensable evaluations.  He 
avers that he experiences recurrent subluxation, collapse, 
and functional loss due to pain in both knees.  

The noncompensable evaluations for the veteran's service-
connected right and left knee disabilities were assigned 
under Diagnostic Code 5257, which contemplates other 
impairment of the knee involving recurrent subluxation or 
lateral instability.  According to the regulations, a 
compensable evaluation is warranted for slight impairment of 
the knee with recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, the 
medical evidence does not demonstrate that the required 
manifestations are present for either knee.  Rather, the 
August 1998 VA examination report shows specific findings of 
no ligamentous instability in either the right or the left 
knee joint.  There is no other medical evidence establishing 
that the veteran required treatment for dislocation or 
lateral instability in the left knee joint-either in service 
or post-service.

Compensable evaluations may also be warranted for ankylosis 
of the knee, under Diagnostic Code 5256, dislocated semilunar 
cartilage or symptomatic removal of semilunar cartilage, 
under Diagnostic Codes 5258 and 5259, limitation of flexion 
movement to 45 degrees or less or of extension movement to 10 
degrees or more, under Diagnostic Codes 5260 and 5261, 
impairment of the tibia and fibula with slight knee or ankle 
disability under Diagnostic Code 5262, or genu recurvatum, 
under Diagnostic Code 5263.  A compensable evaluation could 
also be warranted for X-ray evidence of arthritis in the left 
or right knee joint accompanied by otherwise noncompensable 
limitation of joint motion with objective observations of 
such symptoms as swelling, muscle spasm, or painful movement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  However, 
the medical evidence does not demonstrate that the required 
manifestations are present. 

The Board notes that the only evidence of record concerning 
the veteran's current level of disability is contained in the 
reports of August 1998 VA examinations.  The record contains 
statements from the veteran, notably his NOD in February 1999 
and his appeal in April 1999, but a careful reading of his 
statements shows that he does not indicate when the 
subluxation and/or "giving out" of the knees had occurred.   

The August 1998 report shows complaints of pain, pain upon 
movement and activity, and swelling.  The examiner noted the 
veteran walked with an unremarkable gait pattern and could 
squat and rise again, albeit with palpable crepitance in both 
knees.  Strength measured 5 of 5 in the lower extremities, 
and reflexes and sensation were intact, bilaterally.  There 
was no measurable atrophy.  The examiner noted patellofemoral 
grinding in both the right and left knee, and tenderness to 
palpation over the area of the medial joint line and 
patellofemoral joint, again bilaterally.  Range of knee joint 
measurements were reported at zero to 140, bilaterally.  The 
examiner diagnosed bilateral chondromalacia patella, and 
possible meniscus tear, right knee.  Concerning functional 
loss due to pain, the examiner observed that he found no 
evidence of weakness, but did find the veteran exhibited 
painful motion.  The examiner added that pain 

could further limit functional ability 
during flare-ups or with increase (sic) 
use, although it is not feasible to 
attempt to express this in terms of 
additional limitation of motion as this 
cannot be determined with any degree of 
medical certainty.  

Results of X-rays taken in conjunction with the examination 
evidence radiographically normal knees, bilaterally, without 
fractures or foci of bone destruction. 

The August 1998 report reflects a diagnosis of a possible 
meniscus tear in the veteran's right knee.  Nonetheless, the 
Board notes that the examiner's use of the word "possible" 
renders the observation uncertain.  Moreover, the balance of 
the medical evidence contains no supporting findings, hence 
the diagnosis is not elsewhere confirmed.  Moreover, service 
connection is not in effect for such a tear. Thus, the Board 
will not consider this finding in evaluating the veteran's 
right knee disability.

In summary, the medical evidence demonstrates that the 
veteran's right and left knee disabilities are characterized 
by full range of motion, with some pain and crepitus but 
without evidence of arthritis, fusion, or other bone 
abnormality or impairment, instability, locking, or effusion 
in the joint.  Even assuming some limitation of motion in the 
right and left knee joints due to the observed pain on 
motion, the Board observes that, nonetheless, without X-ray 
evidence of arthritis, limited and painful range of motion 
does not meet the schedular criteria for compensation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).

Where the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, separate ratings may 
be assigned under the appropriate diagnostic code without 
violating the provisions of 38 C.F.R. § 4.14.  See 
VAOPGCPREC; see also Esteban, supra.  The Board has 
considered whether separate, compensable evaluations may be 
warranted for symptoms of the veteran's right and left knee 
disabilities but, for reasons described above, finds that the 
criteria are not met.  In summary, the medical evidence 
simply establishes that the veteran has full range of motion, 
albeit with pain and crepitus, and presents no evidence of 
arthritis or other bone abnormality or impairment, 
instability, locking, or effusion.

After consideration of the evidence, the Board finds that the 
veteran's right and left knee disabilities are manifested by 
no findings of ligamentous instability; by range of motion 
from zero degrees extension to 140 degrees flexion with pain 
and crepitus but without X-ray evidence of arthritis; by no 
findings of locking, effusion, or symptomatic involvement of 
the meniscus; and by no findings of other bone or joint 
abnormality.  Thus an initial compensable evaluation under 
Diagnostic Codes 5257, 5003, 5256, 5258, 5259, 5260, 5261, 
5262, or 5263 is not warranted.  For the same reasons, the 
Board finds that additional compensable evaluations under 
Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262, 
and 5263 are not warranted for the service-connected right 
and left knee disabilities. 

In rating the veteran's right and left knee disabilities the 
Board has considered the disabling effects of pain, as 
detailed fully, above.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The Board notes that 
the veteran has argued that the VA examination was 
inadequate, on the basis that it did not address whether the 
veteran had pain on motion and, if so, to what extent it 
limited the veteran's motion.  In reviewing the examination 
report, the Board notes that it does contain a description of 
the motion of the veteran's knees, in degrees, and of the 
veteran's complaints.  It also describes "discomfort", but 
not pain, on motion.  The examiner also explained that it was 
not feasible to express any additional limitation of function 
due to pain in terms of degrees of lost motion.  The Board 
concludes that the examination report, when considered in 
conjunction with all the evidence of record, including the 
veteran's statements submitted in support of his appeal, is 
adequate to rate the knee disabilities.

It is particularly notable that the veteran's statements in 
support of his appeal do not detail any limitation of 
function - e.g., of walking, standing, climbing stairs, etc. 
- due to pain.  Taking the veteran's statements together with 
the examination report, the Board concludes that the evidence 
does not support the assignment of a compensable evaluation 
for either the left or the right knee disability on the basis 
of limitation of function due to pain.  In this regard, the 
Board notes that the veteran has been assigned a 10 percent 
rating for the aggregate disabling effects of all of his 
service-connected disabilities, including his disabilities of 
the knees.  The Board concludes that this accurately reflects 
any limitation of function due to pain concerning either or 
both of the veteran's knees, in conjuction with the other 
service-connected disability.  

The Board has also considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question for any of the disabilities under consideration. 

III.  Entitlement to 10 percent Evaluation Based on Multiple,
Noncompensable, Service Connected Disabilities.

The November 1998 rating decision assigned a 10 percent 
evaluation under 38 C.F.R. § 3.324.  The veteran's February 
1999 NOD, the RO's SOC, and the veteran's substantive appeal 
all included this issue.  Thus, the veteran has perfected an 
appeal concerning the issue of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.  38 C.F.R. § 3.324 (1999).  

Only a 10 percent rating, no higher and no lower, is provided 
by this section.  As the veteran has been awarded a 10 
percent rating under this section, there is no basis under 
38 C.F.R. § 3.324 to assign a different or higher rating. To 
avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).  As this 
appeal has not legal merit or entitlement under the law, the 
appeal as to this issue is dismissed on the basis that the RO 
has granted a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324, that there is no other benefit to be 
granted under that section, and that, hence, there is no 
appeal concerning this issue currently pending before the 
Board.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for chronic lumbar syndrome 
is denied.

Entitlement to initial compensable evaluations for 
chondromalacia, right knee, and chondromalacia, left knee, is 
denied.

A 10 percent evaluation having been assigned under 38 C.F.R. 
§ 3.324, the appeal concerning the issue of entitlement to a 
10 percent evaluation based on multiple, noncompensable, 
service connected disabilities is dismissed on the basis of 
no additional legal merit or entitlement.


REMAND

As noted above, the veteran also seeks a compensable initial 
evaluation for his service-connected left ear hearing loss.  
By this decision, the Board has granted service-connection 
for right ear hearing loss.

In this case, as the veteran is now service-connected for 
bilateral hearing loss, remand is necessary for the agency of 
original jurisdiction to assign an initial evaluation for the 
veteran's hearing loss considering audiometric findings 
involving both the right and left ears.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions.

1.  The RO should re-evaluate the 
veteran's hearing loss based on 
audiometric findings of hearing loss in 
both the right and left ears.  In so 
doing, the RO should undertake any 
further necessary evidentiary 
development.  

2.  If the decision remains in any way 
adverse to the veteran, he and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for any 
examinations that may be scheduled, and that failure to do so 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

